In an action under the Martin Act (General Business Law, art. 23-A) the People, as plaintiffs, appeal from an order of the Supreme Count, Kings County, dated September 14, 1962, which granted defendant’s motion to vacate a subpoena issued by the Attorney-General of the State of New York, commanding him to appear before the Attorney-General on July 30, 1962, and to testify in regard to his practices in the sale, purchase and distribution of securities. The subpoena was issued after the Court of Appeals had reversed an order of this court and remanded to Special Term for a formal hearing the defendant’s application to modify a 1939 judgment, entered by consent in this action, enjoining him from engaging in the securities business except as an employee (People v. Scanlon, 11 N Y 2d 459, revg. 15 A D 2d 566). The subpoena was served upon defendant on July 26, 1962, one day after he had moved at Special Term to make the order of the Court of Appeals the order of the Supreme Court and to set the matter down for hearing as directed by the Court of Appeals. Order appealed from affirmed, with $10 costs and disbursements. No opinion. Beldoek, P. J., Kleinfeld, Rabin and Hopkins, JJ., concur; Brennan, J., not voting and taking no part.